         Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 1 of 12



 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Bill Dragonas, Jr.,                              No. CV-20-01648-PHX-MTL
10                     Plaintiff,                         ORDER
11       v.
12       Macerich,
13                     Defendant.
14
15             Before the Court are two motions from Defendant Macerich:1 a motion to dismiss
16   for lack of jurisdiction, or, alternatively, for failure to state a claim, and a motion to strike

17   Plaintiff’s sur-reply. (Docs. 5, 9.) For the following reasons, the Court grants the motion to
18   dismiss and denies the motion to strike.2 This case is dismissed without prejudice.

19   I.        BACKGROUND

20             Plaintiff Bill Dragonas, Jr., is a 74-year-old Arizona resident who frequently visits
21   the Paradise Valley Mall. (Doc. 1-1 ¶ 8.) On an unspecified date, he visited the mall without
22   wearing a face mask, “as usual.” (Id. at 6.) Without “provocation or cause,” two women

23   “harassed” Plaintiff for his refusal to wear a mask. (Doc. 1-1 at 4.) Although the Complaint

24
25
     1
       Plaintiff refers to Defendant as “Macerich” or “Macerich Inc.” in the Complaint and as
     “P.V. Mall” in the Summons. (Doc. 1-1 at 2, 3.) Defendant asserts that the entity that owns
26   the Paradise Valley Mall is Paradise Valley Mall SPE LLC, which an “indirect subsidiary
     of Macerich, Inc.” and the entity it presumes that Plaintiff intended to sue. (Doc. 5 at 1.)
27   2
       Both parties have submitted legal memoranda and oral argument would not have aided
28   the Court’s decisional process. See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998);
     see also LRCiv 7.2(f); Fed. R. Civ. P. 78(b). (Doc. 5 at 1.)
         Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 2 of 12



 1   does not state as much, the Court understands this event to have occurred during the
 2   COVID-19 pandemic. The women then “falsely” complained to mall security that Plaintiff
 3   was harassing them. (Id.) Plaintiff told mall security that he was not wearing a mask
 4   because of his religious beliefs (which are unspecified).3 (Id.) Mall security told Plaintiff
 5   to leave and that he was banned from returning for one year. Plaintiff was not provided any
 6   “due process” or hearing in connection with this decision. (Id. at 7.)
 7           Plaintiff filed his Complaint, pro se, in the Maricopa County Justice Court, Dreamy
 8   Draw Precinct, on July 29, 2020. (Id. at 2.) It alleges that Defendant violated “Title II of
 9   the Civil Rights Act” by removing him from the mall due to his “refusal to wear a mask
10   pursuant to his religious beliefs.”4 (Id. at 8.) He seeks compensatory damages, punitive
11   damages, and injunctive relief.5 (Id.) Defendant timely removed the case to this Court
12   pursuant to 28 U.S.C. § 1441. (Doc. 1.) It then filed the pending motion to dismiss, which
13   is now fully briefed. (Docs. 5, 6, 7.)
14   II.     MOTION TO DISMISS
15           A.    Legal Standards
16                 1.      Rule 12(b)(1)
17           Federal Rule of Civil Procedure 12(b)(1) authorizes a court to dismiss claims over
18   which it lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). “When the motion to
19   dismiss attacks the allegations of the complaint as insufficient to confer subject matter
20   jurisdiction, all allegations of material fact are taken as true and construed in the light most
21   favorable to the nonmoving party.” Renteria v. United States, 452 F. Supp. 2d 910, 919 (D.
22
23
     3
       Plaintiff also states that religious beliefs are a specific exception to the Governor’s “mask
     mandate.” (Doc. 1-1 at 4.) The Court takes judicial notice of the fact that although Governor
24   Ducey has issued various executive orders in light of the COVID-19 pandemic (see, e.g.,
25   Xponential Fitness v. Arizona, No. CV-20-01310-PHX-DJH, 2020 WL 3971908, at *2 (D.
     Ariz. July 14, 2020) for a partial list), he has not issued a statewide mask mandate.
26   4
       The Complaint states at one point that under the Governor’s “decree,” masks were not
     required in the case of “religious belief or health reasons.” (Id. at 6.) The Complaint does
27
     not otherwise state that Plaintiff’s refusal to wear a mask was due to health reasons.
28   5
       Title II “does not provide for a private right of action for money damages.” Ramirez v.
     Hart, No. C13-5873 RJB, 2014 WL 2170376, at *6 (W.D. Wash. May 23, 2014).

                                                  -2-
      Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 3 of 12



 1   Ariz. 2006) (citing Fed’n. of African Am. Contractors v. City of Oakland, 96 F.3d 1204,
 2   1207 (9th Cir. 1996)). Federal courts may only hear cases as authorized by the Constitution
 3   and Congress; namely, cases involving diversity of citizenship, a federal question, or cases
 4   to which the United States is a party. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
 5   375, 377 (1994). “It is to be presumed that a cause lies outside this limited jurisdiction, and
 6   the burden of establishing the contrary rests upon the party asserting jurisdiction.” Id.
 7   (citations omitted). On a motion to dismiss for lack of subject-matter jurisdiction, the
 8   plaintiff has the burden to demonstrate that jurisdiction exists. Stock West, Inc. v.
 9   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989).
10                 2.      Rule 12(b)(6)
11          To survive a motion to dismiss, a complaint must contain “a short and plain
12   statement of the claim showing that the pleader is entitled to relief” such that the defendant
13   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
14   Corp. v. Twombly, 550 U.S. 545, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
15   Gibson, 355 U.S. 41, 47 (1957)). Dismissal under Rule 12(b)(6) “can be based on the lack
16   of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
17   legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A
18   complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can
19   prove no set of facts in support of the claim that would entitle it to relief.” Williamson v.
20   Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir. 2000).
21          The Court must accept material allegations in the Complaint as true and construe
22   them in the light most favorable to Plaintiff. North Star Int’l v. Arizona Corp. Comm’n,
23   720 F.2d 578, 580 (9th Cir. 1983). “Indeed, factual challenges to a plaintiff’s complaint
24   have no bearing on the legal sufficiency of the allegations under Rule 12(b)(6).” Lee v. City
25   of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). Review of a Rule 12(b)(6) motion is
26   “limited to the content of the complaint.” North Star Int’l, 720 F.2d at 581.
27          B.     Discussion
28          The Court interprets the Complaint as asserting a claim under Title II of the Civil


                                                  -3-
      Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 4 of 12



 1   Rights Act of 1964, 42 U.S.C. § 2000a (“Title II”), for an alleged denial of the benefits of
 2   a public accommodation due to Plaintiff’s religious beliefs. Defendant argues that the case
 3   should be dismissed for lack of subject-matter jurisdiction due to Plaintiff’s failure to
 4   exhaust administrative remedies, or, alternatively, for his failure to state a claim. The Court
 5   addresses these arguments in turn.
 6                 1.     Lack of Subject-Matter Jurisdiction
 7          Title II prohibits discrimination in places of public accommodation on the basis of
 8   “race, color, religion, or national origin.” 42 U.S.C. § 2000a. It contains a notice provision
 9   providing that a plaintiff shall not bring a civil action “before the expiration of thirty days
10   after written notice of such alleged act or practice has been given to the appropriate State
11   or local authority,” if such state has a law “prohibiting such act or practice and establishing
12   or authorizing a State or local authority to grant or seek relief from such practice.” 42
13   U.S.C. § 2000a–3(c). Accordingly, if the relevant state has an agency with the authority to
14   hear complaints of discrimination prohibited by Title II, then notification to that agency is
15   a “prerequisite for federal jurisdiction.” May v. California Hotel & Casino, Inc., No. 2:13-
16   CV-00066-GMN, 2014 WL 1494231, at *3 (D. Nev. Apr. 14, 2014).
17          Defendant argues that this case should be dismissed for lack of subject-matter
18   jurisdiction because Plaintiff “failed to exhaust his administrative remedies” under Title II.
19   (Doc. 5 at 3.) Plaintiff does not respond to this argument. (Docs. 6, 8.) The Court notes, at
20   the outset, that this argument is more properly characterized as a failure to comply with a
21   notice requirement, rather than to exhaust administrative remedies. See, e.g., Boyle v.
22   Jerome Country Club, 883 F. Supp. 1422, 1426 (D. Idaho 1995) (While a plaintiff is “not
23   required to exhaust state court remedies, it is clear that notice under the statute is a
24   jurisdictional prerequisite to filing a civil action in federal court.”); Ramirez v. Adventist
25   Med. Ctr., No. 3:17-CV-831-SI, 2017 WL 4798996, at *6 (D. Or. Oct. 24, 2017) (a Title
26   II plaintiff’s claim was “barred for failing to comply with this statutory notice
27   requirement”).
28          Here, the alleged violation occurred in Arizona. (Doc. 1-1 at 4.) The Arizona Civil


                                                  -4-
         Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 5 of 12



 1   Rights Act prohibits the denial of the “advantages, facilities or privileges” of a place of
 2   public accommodation “because of race, color, religion, sex, national origin or ancestry.”
 3   A.R.S. § 41-1442. See also Dawson v. Superior Court In & For Maricopa Cty., 163 Ariz.
 4   223, 224–25 (Ct. App. 1990) (“In enacting the Civil Rights Act, the Arizona Legislature
 5   intended to accomplish the same objectives on the state level as those on the federal level.”)
 6   (citation omitted). The Arizona Civil Rights Division (ACRD), a division of the Arizona
 7   Attorney General’s Office, is the designated agency to review such complaints and to
 8   enforce the Arizona Civil Rights Act. See A.R.S. § 41-1401. An individual may bring a
 9   civil action under the Arizona Civil Rights Act “only after the [ACRD] has had an
10   opportunity to investigate charges and, if it chooses, to instigate formal or informal
11   processes to address them.” Miles v. Vasquez, No. CV-07-1398-PHX-FJM, 2007 WL
12   3307020, at *2 (D. Ariz. Nov. 6, 2007).
13           Accordingly, Plaintiff was required to notify the ACRD of the alleged violation at
14   issue. Because the Complaint does not indicate that he did so, Plaintiff has not complied
15   with Title II’s notice requirement. See Boyle, 883 F. Supp. at 1425-26 (Section § 2000a-
16   3(c) “clearly requires” Title II plaintiffs to give prior notice to the relevant state or local
17   authorities prior to initiating suit).
18           The Court notes that Defendant’s reply indicates that on September 8, 2020—more
19   than a month after filing the present Complaint, and six days after filing his response
20   brief—Plaintiff filed a separate complaint with the ACRD.6 (Doc. 7 at 3; Doc. 7-1.) This
21   filing is insufficient because a Title II plaintiff must wait for “the expiration of thirty days
22   after written notice” before filing a lawsuit. 42 U.S.C. § 2000a–3(c). Further, as Defendant
23   points out, Plaintiff’s ACRD complaint asserts that he faced discrimination based on his
24   disability (which is not specified), as compared with his religion. (Doc. 7-1 at 2; Doc. 1-1-
25   at 7.) Title II mandates notification of “such alleged act or practice” for which the plaintiff
26   seeks relief. 42 U.S.C. § 2000a–3(c). Even had Plaintiff’s ACRD complaint been timely
27
     6
28    Because Defendant brings a factual attack against subject-matter jurisdiction, the Court
     may look beyond the Complaint. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).

                                                  -5-
      Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 6 of 12



 1   filed, it would not have provided notice of the alleged conduct for which he complains
 2   herein. For this independent reason, Plaintiff has not complied with Title II’s notice
 3   provision.
 4          Because Plaintiff failed to timely notify the ACRD of the alleged religious
 5   discrimination at issue, this Court lacks jurisdiction to hear the Title II claim. See, e.g.,
 6   May, 2014 WL 1494231, at *4 (“Therefore, because Plaintiff failed to notify the
 7   [appropriate agency] of the alleged discrimination in a place of public accommodation, this
 8   Court lacks jurisdiction to hear the Title II claim.”); Boyle, 883 F. Supp. at 1427 (dismissing
 9   case for failure to comply with Title II notice requirement because “a vital jurisdictional
10   prerequisite to this suit is absent”). Because Plaintiff may remedy this defect, dismissal
11   without prejudice is appropriate. See Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036
12   (9th Cir. 2004) (“[B]ecause the district court lacked subject matter jurisdiction, the claims
13   should have been dismissed without prejudice.”).
14                 2.     Failure to State a Claim
15          Defendant next argues that Plaintiff has failed to state a Title II claim under Rule
16   12(b)(6). The Court need not reach the merits of this argument, having found that Plaintiff
17   did not comply with the notice requirement. Nonetheless, it does so particularly in light of
18   Defendant’s argument that dismissal with prejudice is appropriate because Plaintiff
19   “cannot” state a claim “under any circumstances, whether or not he cures his jurisdictional
20   defects.” (Doc. 5 at 6.)
21          Title II enacted “a sweeping prohibition of discrimination or segregation on the
22   ground of race, color, religion, or national origin at places of public accommodation whose
23   operations affect commerce.” Daniel v. Paul, 395 U.S. 298, 301 (1969). As noted, it
24   provides that “[a]ll persons shall be entitled to the full and equal enjoyment of the goods,
25   services, facilities, privileges, advantages, and accommodations of any place of public
26   accommodation . . . without discrimination or segregation on the ground of race, color,
27   religion, or national origin.” 42 U.S.C. § 2000a(a). To state a prima facie case, a Title II
28   plaintiff must demonstrate that he: “(1) is a member of a protected class, (2) attempted to


                                                  -6-
      Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 7 of 12



 1   contract for services and afford himself or herself of the full benefits and enjoyment of a
 2   public accommodation, (3) was denied the full benefits or enjoyment of a public
 3   accommodation, and (4) such services were available to similarly situated persons outside
 4   his or her protected class who received full benefits or were treated better.” Crumb v.
 5   Orthopedic Surgery Med. Grp., No. 07-cv-6114-GHK-PLAx, 2010 WL 11509292, at *3
 6   (C.D. Cal. Aug. 18, 2010), aff’d, 479 F. App’x 767 (9th Cir. 2012) (citations omitted).
 7                        a.     Place of Public Accommodation
 8          Defendant argues that the Complaint fails to state a claim because the Paradise
 9   Valley Mall is not a “place of public accommodation.” (Doc. 5 at 5.) Title II defines “places
10   of public accommodation” as “establishments affecting interstate commerce or supported
11   in their activities by State action as places of public accommodation,” including:
12                 (1) any inn, hotel, motel, or other establishment which provides
13                     lodging to transient guests . . .;
                   (2) any restaurant, cafeteria, lunchroom, lunch counter, soda
14                     fountain, or other facility principally engaged in selling
15                     food for consumption on the premises, including, but not
                       limited to, any such facility located on the premises of any
16                     retail establishment; or any gasoline station;
17                 (3) any motion picture house, theater, concert hall, sports
                       arena, stadium or other place of exhibition or
18                     entertainment; and
19                 (4) any establishment (A)(i) which is physically located within
                       the premises of any establishment otherwise covered by
20                     this subsection, or (ii) within the premises of which is
                       physically located any such covered establishment, and (B)
21
                       which holds itself out as serving patrons of such covered
22                     establishment.
23
     42 U.S.C. § 2000a(b). Courts have consistently declined to expand this definition to include
24
     facilities not specifically listed. See, e.g., Ford v. Surprise Family Urgent Care Ctr., LLC,
25
     No. CV 10-1920-PHX-SRB, 2011 WL 13137866, at *2 (D. Ariz. Sept. 6, 2011) (“Despite
26
     the seemingly broad language ‘affect[ing] interstate commerce,’ courts have interpreted
27
     the definition of places of public accommodation relatively narrowly, generally adhering
28
     to the three categories outlined in the statute: lodgings, restaurants, and entertainment

                                                 -7-
         Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 8 of 12



 1   facilities.”); Touma v. Gen. Counsel of Regents, No. SACV 17-1132-VBF(KS), 2017 WL
 2   10541005, at *12 n.5 (C.D. Cal. Dec. 13, 2017) (“[C]ourts have interpreted the definition
 3   of places of public accommodation narrowly, generally adhering to the three categories
 4   outlined in the statute—lodgings, restaurants, and entertainment facilities[.]”).
 5           The Court agrees with Defendant that the mall, in itself, is not a place of public
 6   accommodation under Title II.7 The “detailed” list of included establishments does not
 7   include shopping centers. Jones v. Brouwer, No. CV 20-7067-MWF (PLAX), 2020 WL
 8   7127125, at *3 (C.D. Cal. Oct. 16, 2020). Further, the fact that the definition includes
 9   “cafeterias, lunchrooms, and any facility ‘located on the premises of any retail
10   establishment’ implies that Congress did not intend to include retail establishments as
11   such.” Id. If it had, there would have been “no need to state expressly that restaurants within
12   retail establishments are covered.” Id. (citing 42 U.S.C. 2000 § 2000a(b)(2)). Put simply,
13   “Congress could have just as easily included in § 2000a(b) all retail establishments and/or
14   all shopping centers when it enacted Title II or Congress could have subsequently amended
15   the statute to include such establishments,” but did not do so. Halton v. Great Clips, Inc.,
16   94 F. Supp. 2d 856, 863 (N.D. Ohio 2000). This Court, like others before it, interprets the
17   term “places of public accommodation” “narrowly” and as excluding shopping malls.
18   Ford, 2011 WL 13137866, at *2. Plaintiff, therefore, has not stated a prima facie claim
19   under Title II. Crumb, 2010 WL 11509292, at *3.
20           This defect may potentially be cured by amendment. Although the current
21   Complaint appears to refer to the mall as a whole, it remains conceivable that the alleged
22   conduct occurred in a food court, restaurant, or “other facility principally engaged in selling
23   food for consumption on the premises,” or within an area otherwise covered under
24   § 2000a(b). See, e.g., United States v. Baird, 85 F.3d 450, 454 (9th Cir. 1996) (holding that
25   a 7-Eleven convenience store was a public accommodation under Title II as a “place of
26   entertainment” under § 2000a(b)(3) only because the specific store contained two video
27
     7
       Plaintiff asserts that a mall “is not public like a Courthouse or school - but yes it is public
28   in that it is a business that is open to the public.” (Doc. 8 at 1.) This is not a legally sufficient
     characteristic under Title II.

                                                     -8-
         Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 9 of 12



 1   game arcade machines). Further, courts must “liberally construe the ‘inartful pleading’ of
 2   pro se litigants,” which “is particularly important in civil rights cases.” Eldridge v. Block,
 3   832 F.2d 1132, 1137 (9th Cir. 1987) (quoting Boag v. MacDougall, 454 U.S. 364, 365
 4   (1982) (per curiam)). Dismissal with prejudice is not warranted on this basis.
 5                         b.     Accommodation
 6           Defendant also argues that Plaintiff has not stated a claim because he alleges that he
 7   was denied an accommodation of his purported religious beliefs, which Title II does not
 8   require. (Doc. 5 at 10.) The one case cited by Defendant is Boyle, 883 F. Supp. at 1432. In
 9   that case, the district court granted summary judgment to a defendant golf course on the
10   plaintiff’s claim that, by scheduling golf tournaments on Sundays, it was discriminating
11   against him as a member of the Church of Jesus Christ of Latter-day Saints. The court
12   concluded that there was no evidence of actual religious discrimination and found
13   “persuasive evidence of a congressional intent not to require Title II public facilities to
14   reasonably accommodate the religious beliefs of patrons.” Id.
15           Defendant argues that here, similarly, the Paradise Valley Mall did not deny
16   Plaintiff entry due to his purported religious beliefs, but instead denied him an
17   accommodation of these beliefs—“namely, by refusing to excuse him from complying with
18   the applicable Maricopa County mask ordinance while visiting the Mall.” (Doc. 5 at 10.)
19   Although this argument may be meritorious at a later stage, the Court is not convinced at
20   the motion to dismiss stage. Taken in the light most favorable to Plaintiff, the Complaint
21   may be interpreted as alleging that Plaintiff was “denied the full benefits or enjoyment” of
22   the mall (which, as previously noted, is not a public accommodation). Crumb, 2010 WL
23   11509292, at *3. Further, these benefits were allegedly available to similarly situated non-
24   members of Plaintiff’s religion—whatever that may be—as required to state a prima facie
25   case under Title II. Id. Dismissal with prejudice is not appropriate on these grounds, either.8
26
     8
      Defendant requests, in a footnote to its reply brief, that the Court strike pages 8–10 of
27
     Plaintiff’s response, which contains confidential settlement discussions. (Doc. 7 at 5.)
28   Although the Court declines to strike these pages from the record, it did not consider them
     when ruling on the present motion to dismiss.

                                                  -9-
     Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 10 of 12



 1                 3.      Attorney’s Fees
 2          Defendant requests attorney’s fees pursuant to 42 U.S.C. § 2000a-3(b), which
 3   permits the award of a “reasonable” fee to a prevailing party under this section. Plaintiff
 4   does not respond to this argument in his response brief.9 (Doc. 6.) In the Ninth Circuit, a
 5   district court may award attorney’s fees to a prevailing Title II defendant “on the basis of
 6   its determination that [the plaintiff’s] action was ‘frivolous, unreasonable, or without
 7   foundation.’” Liaosheng Zhang v. Honeywell Intern., Inc., 442 Fed. Appx. 288, 289 (9th
 8   Cir. 2011). See also Christiansburg Garment Co. v. Equal Employment Opportunity
 9   Comm’n, 434 U.S. 412, 422 (1978) (A civil rights plaintiff “should not be assessed his
10   opponent’s attorney’s fees unless a court finds that his claim was frivolous, unreasonable,
11   or groundless, or that the plaintiff continued to litigate after it clearly became so.”).
12          Although the Court agrees with Defendant that Plaintiff has not stated a legally
13   cognizable claim, it declines to award attorney’s fees at this time. This case is dismissed
14   without prejudice, such that it remains conceivable that Plaintiff could state a valid claim.
15   See Davis v. Los Angeles W. Travelodge, No. CV 08-8279 CBM (CTX), 2010 WL
16   11597485, at *4 (C.D. Cal. Apr. 2, 2010) (declining to award attorney’s fees to a successful
17   Title II defendant because “Plaintiff’s action does not qualify as an exceptional case”).
18   Nonetheless, the Court admonishes Plaintiff that the Court may choose to award
19   Defendant’s attorney’s fees should it find any future iteration of this case to be frivolous,
20   unreasonable, or groundless.
21   III.   MOTION TO STRIKE SUR-REPLY
22          After briefing on the Motion to Dismiss was complete, Plaintiff filed a “Sur Reply”
23   (Doc. 8), which Defendant seeks to strike. Local Rule of Civil Procedure 7.2(m) governs
24   motions to strike. It permits such a motion “if it seeks to strike any part of a filing or
25   submission on the ground that it is prohibited (or not authorized) by a statute, rule, or court
26
     9
       Plaintiff’s sur-reply states, “if a $100 paralegal can go back and forth with this attorney
27
     in federal court – then this attorney / firm are most certainly and definitely not worth their
28   fees in general – let alone in the instant matter.” (Doc. 8 at 2.) The Court does not find this
     to be a helpful argument.

                                                  - 10 -
     Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 11 of 12



 1   order.” LRCiv 7.2(m)(1). The decision to grant or deny a motion to strike is within the
 2   Court’s discretion. Joe Hand Promotions, Inc. v. Manzo, No. 2:15-CV-00313 JWS, 2016
 3   WL 5118326, at *1 (D. Ariz. Sept. 21, 2016).
 4          Defendant is correct in asserting that Plaintiff improperly filed a sur-reply. “Neither
 5   Federal Rule of Civil Procedure 7 nor the local rules of practice for this District provide
 6   for the filing of a sur-reply, and sur-replies are not authorized by any other rules of
 7   procedure absent express prior leave of the Court.” Spina v. Maricopa Cty. Dep’t of
 8   Transp., No. CV05-0712-PHX-SMM, 2009 WL 890997, at *1 (D. Ariz. Apr. 1, 2009). See
 9   also LRCiv 7.2 (providing for response and reply pleadings only). Nonetheless, in light of
10   Plaintiff’s pro se status, and Defendant’s citation to Plaintiff’s ACRD complaint for the
11   first time in its reply,10 the Court denies the motion to strike. The Court considered
12   Plaintiff’s sur-reply in ruling on the pending motion to dismiss.
13   IV.    CONCLUSION
14          Accordingly,
15          IT IS ORDERED granting Defendant’s Motion to Dismiss Plaintiff’s Complaint
16   (Doc. 5) to the extent that the Complaint is dismissed without prejudice for lack of
17   jurisdiction and for failure to state a claim.
18          IT IS FURTHER ORDERED denying Defendant’s request for attorney’s fees
19   pursuant to 42 U.S.C. § 2000a-3(b) without prejudice (part of Doc. 5).
20          IT IS FURTHER ORDERED denying Defendant’s Motion to Strike
21   Impermissible Sur-Reply Filed by Plaintiff in Opposition to Motion to Dismiss. (Doc. 9.)
22          IT IS FINALLY ORDERED allowing Plaintiff 60 days to comply with the notice
23   requirement described herein and to file an Amended Complaint that conforms with the
24   requirements set forth in this Order. Because the Court is giving Plaintiff leave to amend,
25   the Clerk of the Court shall not enter judgment at this time.
26   ///
27
     10
28      The Court assigns no fault to Defendant for this late argument because, as noted, Plaintiff
     filed the referenced ACRD complaint after filing his own response brief. (Doc. 7-1.)

                                                  - 11 -
     Case 2:20-cv-01648-MTL Document 12 Filed 02/03/21 Page 12 of 12



 1        Dated this 3rd day of February, 2021.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            - 12 -
